internal_revenue_service number release date index nos and department of the treasury p o box ben franklin station washington dc person to contact maxine m woo-garcia no telephone number refer reply to cc ita plr-103369-01 date date taxpayer parent-corp state x s-firm p x y date1 year1 year2 year3 year4 dollar_figurea dear fein dollar_figure this responds to your letter of date requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for taxpayer to make consent_dividend elections pursuant to sec_565 of the internal_revenue_code taxpayer is a member of a consolidated tax_return group with parent-corp the common parent_corporation all corporations are accrual_method taxpayers filing a consolidated tax_return using a fiscal_year end of date1 taxpayer is a state x corporation taxpayer was incorporated on taxpayer was incorporated by parent-corp to facilitate group financing taxpayer borrows funds from certain group members and then loans such funds to other members that need additional working_capital taxpayer collects interest on intercompany loans and pays interest on funds which other parent-corp companies have loaned to taxpayer parent-corp’s corporate finance department had determined that taxpayer was a personal_holding_company and determined that only tax years ended date1 year2 year3 and year4 had undistributed_personal_holding_company_income based on this advice a request for relief to make a consent_dividend election for these years was filed on on the service granted relief by issuing plr for taxpayer’s tax years ended date1 year2 year3 and year4 in preparing the form sec_972 and filed on for the year2 through year4 tax years s-firm was asked to determine what impact if any the charitable_contribution carryover had on the computation of the undistributed_personal_holding_company_income on the date1 year1 tax_return s-firm then advised taxpayer that sec_545 prohibits the deduction of charitable_contribution carryovers for the purpose of calculating undistributed_personal_holding_company_income prior to this time taxpayer was unaware that sec_545 prohibited the deduction of charitable_contribution carryovers for the purpose of calculating undistributed_personal_holding_company_income prohibition of this carryover deduction resulted in undistributed_personal_holding_company_income for the taxable_year ending date1 year1 for taxpayer however this undistributed holding income would have qualified for a consent_dividend election by the parent thus taxpayer requests the commissioner’s consent to extend the due_date to make a consent_dividend election under sec_565 on form sec_972 and in the amount of approximately dollar_figurea for the taxable_year ended date1 year1 the failure to make the consent_dividend election was due to the oversight of p who prepared the consolidated federal_income_tax returns of parent-corp and subsidiaries individuals x and y of p acknowledge this error by sworn affidavits sec_301_9100-3 of the regulations generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides in part that requests for relief will be granted when the taxpayer provides evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that except as otherwise provided in paragraphs b i through iii of that section a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before failure to make the regulatory election is discovered by the irs or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayer acted reasonably and in good_faith having relied on p to prepare its returns during the tax_year at issue hindsight may now indicate that the professionals in p may not have had the expertise necessary to adequately advise taxpayer with respect to consent_dividend elections however no evidence indicates that such reliance was unreasonable sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of this chapter and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief in connection with hindsight if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight in the present case taxpayer is not attempting to alter a return position taken for which a penalty has been or could be imposed under sec_6662 further taxpayer was not informed of the need to make the election under sec_565 of the code and so did not make any conscious choice as to whether or not to make the election in addition there is no indication that taxpayer is using hindsight as defined above in requesting this relief this request for relief was made within a month after the failure to make the election was discovered specific facts have not changed since the due_date for making the election that make the election more advantageous to taxpayer sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment in the present case granting the relief requested will not prejudice the interests of the government under the given criteria taken togther the disclosed circumstances indicate that the omission taxpayer now seeks to correct originated from an honest mistake on the part of its tax advisors and not from a desire to avoid taxes granting this application will not prejudice the interests of the government accordingly the consent of the commissioner is hereby granted for an extension of time to file the forms necessary to make the sec_565 consent_dividend election for the year at issue for the taxpayer as requested this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making the election under sec_565 when such forms are filed no opinion is expressed as to the application of any other provision of the code or the regulations which may be applicable under these facts this office makes no determination of the taxpayer’s status as a phc and relies on the determination of status as represented in taxpayer’s application_for relief this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that a private_letter_ruling may not be used or cited as precedent sincerely yours heather c maloy associate chief_counsel income_tax accounting acting branch chief branch by thomas d moffitt cc
